Citation Nr: 1628326	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than February 3, 2011 for the award of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

In April 2015, the Veteran testified at a videoconference hearing before the undersigned at the RO in Oakland, California.  A transcript of the hearing is part of the record. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran initially submitted a service connection claim for PTSD in June 2003, which was denied in a December 2003 rating decision.   

2.  Notice and his appellate rights of the December 2003 rating decision were mailed to the Veteran.  VA followed its regular mailing practices by mailing notice of the December 2003 rating decision and appellate rights to the Veteran's most current address then of record, as there was no other possible and plausible address known to VA at the time.

3.  The Veteran did not inform VA that he was no longer at his most current address on file at the time that notice of the December 2003 rating decision was mailed to him.  

4.  The Veteran did not submit a notice of disagreement within one year of mailing of notice of the December 2003 rating decision, and new and material evidence was not obtained or received by VA within this one-year time period.

5.  The Veteran submitted a petition to reopen the service connection claim for PTSD in February 2011, which was granted in the September 2012 rating decision.


CONCLUSION OF LAW

The February 3, 2011 effective date of service connection for PTSD is proper.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  In addition, the Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the March 2011 VCAA letter provided notice to the Veteran regarding the information and evidence needed to reopen and substantiate the claims for PTSD prior to the appealed September 2012 rating decision.  The VCAA letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The VCAA letter complies with Kent.  Thus, the Board finds that the duty to notify has been met. 

With respect to the propriety of the assigned ratings for the service-connected PTSD, the Veteran has appealed from the effective date of the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim was granted and initial ratings were assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the effective date of the original grant of benefits, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Because the outcome of the Veteran's appeal of the effective date of service connection for PTSD is determined by applicable law rather than disputed facts, VA's duties to notify and assist under the VCAA do not apply or are moot.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran testified at a hearing before the undersigned in April 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under 
§ 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  See id.  Given the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.  
  .
II.  Earlier Effective Date

The Veteran seeks an effective date earlier than February 2011 for the grant of service connection for PTSD.  Specifically, in his April 2015 hearing testimony, he stated that he never received notice of the December 2003 rating decision which originally denied this claim, and therefore the effective date should have been June 2003, the date of the original claim, rather than the date of his petition to reopen. For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2). 

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2015), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. 
§ 3.105(a) (2015). 

The grant of service connection for PTSD in a September 2012 rating decision was not based on newly obtained service department records, and the Veteran has not moved to revise or reverse the December 2003 rating decision on the basis of CUE.  Thus, the only possible basis for an earlier effective date would be a finding that the December 2003 rating decision was not final.  In this regard, the Veteran states that the December 2003 rating decision was not final because he did not receive proper notice of it and his appellate rights, and therefore that the later grant of service connection in September 2012 stemmed from his original June 2003 claim.  The Board finds that the December 2003 rating decision is final, notwithstanding the fact that mailing of notice of the decision was not received by the Veteran.  

Turning to the facts, the Veteran submitted a service connection claim for PTSD in June 2003. The claim was denied in the December 2003 rating decision, and notice was mailed to the Veteran in January 2004 at his current mailing address.  The Veteran did not submit a notice of disagreement (NOD) within one year of the date of mailing of that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2015) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of its mailing.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, absent a timely NOD, the December 2003 rating decision became final unless it can be shown that notice of the decision and the Veteran's appellate rights was not properly mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

A claimant must be notified of any decision by VA affecting the payment of benefits or the granting of relief. 38 C.F.R. § 3.103 (2015).  The notice must include, among other things, the decision made, the reason(s) for the decision, and the right, as well as the necessary procedures and time limits, to initiate an appeal. Id.; see 38 C.F.R. § 19.25 (2015) (providing that claimant must be informed of appellate rights in each notification of a determination of entitlement or non-entitlement to VA benefits).

If a claimant is not properly notified of the decision and his or her appellate rights, then the time to appeal that decision is tolled.  Lamb v. Peake, 22 Vet. App. 227, 230 (2008) (citing Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007); Hauck v. Brown, 6 Vet. App. 518, 519 (1994)).  In that case, during the tolling period, the "next time the RO adjudicates entitlement to the same benefit, it is merely continuing the still-pending claim."  Lamb, 22 Vet. App. at 230 (citing Myers v. Principi, 16 Vet. App. 228, 236 (2002)).  In other words, until the claimant receives proper notice of the decision and his or her appellate rights, the decision is not final, and the original claim remains pending. 

The record shows that notice was mailed to the Veteran of the December 2003 rating decision and his appellate rights in January 2004.  There is no evidence that the notice was returned as undeliverable.  

At the April 2015 Board hearing, the Veteran testified that he moved to Vermont in April 2004.  The Veteran also testified that he did not notify VA with a new mailing address, although he thought that his claim for service connection was still pending.  The Veteran essentially requests an earlier effective date because he moved away to and did not receive notice and December 2003 rating decision that was mailed out in January 2004.   

The question is whether the fact that notice of the December 2003 rating decision was not received by the Veteran warranted tolling of the time limit for submitting a NOD and thus prevented that decision from becoming final, such that the original claim was still pending when service connection for PTSD was later granted.  See Lamb, 22 Vet. App. at 230.  The Board finds that tolling was not warranted in this case. 

Here, notice of the December 2003 rating decision and appellate rights were mailed to the Veteran in January 2004 at his known address, that is the one most current of record at the time.  There was no other possible or plausible address of record, and the Veteran himself acknowledge that he did not notify VA that he was no longer at that address.  Further, the Veteran testified that he moved in April 2004 which is three months after the notice mailed out in January 2004.  There is no evidence of record that indicated that the notice was returned undeliverable.  Therefore, the Board finds that it was not reasonable for the RO to learn of the Veteran's lack of notice on its own accord, and therefore, it had no responsibility provide further notice.  See id.  Rather, the onus was on the Veteran to inform VA of this fact.  The Board also notes that the Veteran subsequently filed several claims of service connection in October 2007 for bilateral hearing loss and July 2009 for diabetes without any inquiry into the status of his PTSD claim.  Instead, the Veteran filed a claim to reopen his previously denied claim for PTSD in February 2011, nearly eight years after his initial claim for service connection for PTSD.  

Accordingly, the Board finds that VA discharged its duties by following its regular mailing practices to the extent possible.  Thus, the fact that notice of the December 2003 rating decision was not received by the Veteran cannot be used as a basis for tolling the time limit for filing a NOD when the Veteran did not inform VA of his incarceration and when there was no other possible and plausible address of record.  Therefore, the December 2003 rating decision is final as a NOD was not filed within one year of the date of mailing of notice of the decision to the Veteran.  See id.; cf. Fodor v. Peake, Slip Copy No. 06-0842 (August 28, 2008) (nonprecedential memorandum decision finding that the presumption of administrative regularity was not overcome when mailing of notice of a rating decision was returned to VA as undeliverable since there was no other possible and plausible address of record, and therefore absence of a timely NOD rendered that decision final); see also 38 C.F.R. § 20.302(a).

There is no statutory or regulatory authority for tolling the filing of a NOD for equitable reasons.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201; see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  There was no apparent constitutional violation warranting equitable tolling, and the Veteran has not advanced any argument to that effect.  See Barrett v. Shinseki, 22 Vet. App. 457, 461 (2009).

Because the December 2003 rating decision is final, the earliest possible effective date for the grant of service connection for PTSD was the Veteran's February 2011 petition to reopen.  See 38 C.F.R. § 3.400(q)(2).  Thus, that effective date is proper.


ORDER

Entitlement to an effective date earlier than February 3, 2011 for the grant of service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


